DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 12/20/21.  Claims 2-3, 6, 14, 16, 20-21, 31 have been cancelled.  Claims 1, 4-5, 7-13, 15, 17-19, 22-30, 32-40 are pending.  Claims 1, 4-5, 7, 9, 12-13, 15, 17-19, 22, 29, 33-34 have been amended.  Claims 7, 12, 17-19, 22-28, 33 have been withdrawn.  Claims 1, 4-5, 8-11, 13, 15, 29-30, 32, 34-40 examined herein.  
Applicant’s arguments and amendments have been fully considered and found persuasive to withdraw all the rejections of the last Office Action.
Claims 1, 4-5, 7-13, 15, 17, 29-30, 32-40 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, 22-28 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/20/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The terminal disclaimer filed on 4/8/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application No. 15/905,670 and US Patents 10,266,708 and 10,537,115 have been reviewed and accepted.  The terminal disclaimers have been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Schuldes (DE 25 05 428).  Schuldes discloses a single composition comprising 46% monoglyceride.  Schuldes does not describe or suggest “wherein the composition comprises at least 90% by mass of the one or more compounds of Formula II and the one or more compounds of Formula I.”  Schuldes does not specifically identify monoglycerides as an “active agent” that is responsible for the protective coating.  Therefore, there is no motivation for one of ordinary skill in the art to optimize the monoglycerides from 46% to 90% by mass or greater.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627